UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2101


ERIC S. CLARK,

                 Plaintiff – Appellant,

          v.

THE COUNTY OF FAIRFAX, VIRGINIA; RICHARD W. NAGEL,
Individually and in capacity as employee of Fairfax County,
Virginia; R. L. DAVIS, Individually and in capacity as
employee   of   Fairfax  County,   Virginia;  JOHN   SPATA,
Individually and in capacity as employee of Fairfax County,
Virginia; JOHN H. KIM, Individually and in capacity as
employee of Fairfax County, Virginia; T. B. SMITH,
Individually and in capacity as employee of Fairfax County,
Virginia; S. N. BRIM, Individually and in capacity as
employee of Fairfax County, Virginia; JONATHAN STERN,
Individually and in capacity as employee of Fairfax County,
Virginia; KENNETH PFEIFFER, Individually and in capacity as
employee of Fairfax County, Virginia; RANDALL C. HARGUS,
Individually and in capacity as employee of Fairfax County,
Virginia; JOHN DOE #1; JOHN DOE #2; JOHN DOE #3; JOHN DOE
#4; JOHN DOE #5; JOHN DOE #6; JOHN DOE #7; JOHN DOE #8;
JOHN DOE #9; JOHN DOE #10; JOHN DOE #11; JOHN DOE #12; JOHN
DOE #13; JOHN DOE #14; JOHN DOE #15; JOHN DOE #16; JOHN DOE
#17; JOHN DOE #18; JOHN DOE #19; JOHN DOE #20; JOHN DOE
#21; JOHN DOE #22; JOHN DOE #23; JOHN DOE #24; JOHN DOE
#25; JOHN DOE #26; JOHN DOE #27; JOHN DOE #28; JOHN DOE
#29; JOHN DOE #30,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00616-GBL-JFA)
Submitted:   January 8, 2014           Decided:     February 7, 2014


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric S. Clark, Appellant Pro Se. Jamie Marie Greenzweig, FAIRFAX
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia; John David Gilbody,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Eric     S.   Clark    appeals          the    district         court’s   order

dismissing his complaint pursuant to Fed. R. Civ. P. 12(b)(6).

We   have   reviewed       the    record    and       find    no    reversible         error.

Defendants Nagel and Davis are entitled to judicial immunity.

See King v. Myers, 973 F.2d 354, 356 (4th Cir. 1992).                                     The

County is entitled to sovereign immunity in federal court, just

as it is in state court.                 See Sossamon v. Texas, 131 S. Ct.
1651,    1657-58     (2011);      Seabolt       v.    County       of    Albermarle,      724
S.E.2d 715, 719 (Va. 2012).              Clark’s First and Fourth Amendment

claims are belied by the record.                     See, e.g., United States v.

Branch,     537 F.3d 328,    335     (4th      Cir.    2008);          Blakenship   v.

Manchin, 471 F.3d 523, 528 (4th Cir. 2006); Brown v. Gilmore,

278 F.3d 362, 367 (4th Cir. 2002).                   Clark’s remaining claims are

likewise meritless.         Accordingly, we affirm the district court’s

order.      We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented          in   the   materials

before    this    court    and    argument      would       not    aid       the   decisional

process.

                                                                                     AFFIRMED




                                            3